DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 2-4,15 and 19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by WO 97/22316.
With reference to claim 2, WO 97/22316 (hereinafter “Oscarsson”) discloses a male incontinence article for a male user (abstract), the male incontinence article comprising: 

a liquid impermeable outer cover (2); and 
an absorbent core (1) disposed between the liner and the outer cover (figure 2),
 an upper portion and a lower portion, the upper portion of the article defining an upstanding wall having an arcuate upper edge and a pair of side edges that taper inward to a respective transition that separates the upper portion from the lower portion, the lower portion of the article defining an absorbent pocket having a closed bottom, a sidewall extending upward from the closed bottom (see annotated figure 1 below), and
 an open top (figure 2), 
the closed bottom and the sidewall of the absorbent pocket cooperatively defining an interior chamber adapted to receive at least a portion of the user's penis (figure 2), 
the interior chamber having a volume between about 50 cm3 and about 600 cm3 as set forth on page 4, lines 2-4. 
[AltContent: textbox (H1)][AltContent: textbox (H2)][AltContent: arrow][AltContent: arrow][AltContent: textbox (absorbent pocket)][AltContent: arrow][AltContent: textbox (side portion)][AltContent: textbox (central portion)][AltContent: arrow][AltContent: textbox (lower portion)][AltContent: arrow][AltContent: arrow][AltContent: textbox (outward taper of absorbent pocket)][AltContent: arrow][AltContent: textbox (inward taper of upper portion)][AltContent: textbox (sidewall)][AltContent: arrow][AltContent: oval][AltContent: textbox (closed bottom)][AltContent: arrow][AltContent: arrow][AltContent: textbox (side edge)][AltContent: textbox (upstanding wall)][AltContent: ][AltContent: textbox (arcuate upper edge)][AltContent: arrow][AltContent: arrow][AltContent: textbox (upper portion)][AltContent: arrow]
    PNG
    media_image1.png
    712
    424
    media_image1.png
    Greyscale

With reference to claims 3 and 4, Oscarsson discloses a male incontinence article wherein the interior chamber has a volume as claimed as set forth on page 4, lines 2-4.

a liquid permeable liner (3); 
a liquid impermeable outer cover (2); and 
an absorbent core (1) disposed between the liner and the outer cover (figure 2),
 an upper portion and a lower portion, the upper portion of the article defining an upstanding wall having an arcuate upper edge and a pair of side edges that taper inward to a respective transition that separates the upper portion from the lower portion, the lower portion of the article defining an absorbent pocket having a closed bottom, a sidewall extending upward from the closed bottom (see annotated figure 1 below), and
 an open top (figure 2), 
the closed bottom and the sidewall of the absorbent pocket cooperatively defining an interior chamber adapted to receive at least a portion of the user's penis (figure 2), 
the absorbent pocket having a first height H1 at a location spaced from the longitudinal axis of the article and a second height H2 generally aligned with the longitudinal axis of the article, the second height H2 being less than the first height H1 as shown in annotated figure 1 above. 


As to claim 19, Oscarsson discloses a male incontinence article wherein the sidewall of the absorbent pocket has a free, concaved upper edge (4) as shown in figure 1. 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim 5 is rejected under 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over WO 97/22316.
With reference to claim 5, Oscarsson teaches the invention substantially as claimed as set forth in the rejection of claim 2.
While Oscarsson does show a sidewall of the absorbent pocket tapering outward (see annotated figure 1 above). In this instance, the outward taper that is present at the open top area would reasonably be considered to have a greater width than the sidewall adjacent to the closed bottom since the outward taper is not present at the closed bottom.
Alternatively, one of ordinary skill in the art at the time of the invention would have been motivated to provide a sidewall with greater width at the open top area than at the closed bottom in order to accommodate various sizes as taught by Oscarsson on page 4, lines 4-7.
6 is rejected under 35 U.S.C. 103 as being unpatentable over WO 97/22316 in view of Rooyakkers (US 4,675,012) .
With reference to claim 6, Oscarsson teaches the invention substantially as claimed as set forth in the rejection of claim 2.
The difference between Oscarsson and claim 6 is the provision that the article includes a superabsorbent sheet positioned between the upper layer and outer cover.
Rooyakkers teaches an analogous male incontinence article that includes a superabsorbent sheet as set forth in col. 5, line 55 to col. 6, line 6.
It would have been obvious to one of ordinary skill in the art at the time of the invention to provide the article of Oscarsson with a superabsorbent sheet as taught by Rooyakkers because the use of superabsorbent material in absorbent articles is well known in the art for the ability to retain larger quantities of liquid thereby reducing the possibility of undesirable leakage as taught by Rooyakkers in col. 5, lines 55-59.
Claims 7-8 are rejected under 35 U.S.C. 103 as being unpatentable over WO 97/22316 in view of WO 89/00037.
With reference to claim 7, Oscarsson teaches the invention substantially as claimed as set forth in the rejection of claim 2.
The difference between Oscarsson and claim 7 is the provision that the article is provided to the male user in a use configuration such that the article is ready-for-use by 
WO 89/00037 (hereinafter “Froidh”) teaches an analogous male incontinence article that includes a single, packaged device that is ready for use as claimed as set forth on page 2, lines 1-11.
It would have been obvious to one of ordinary skill in the art at the time of the invention to provide the article of Oscarsson with packaging as taught by Froidh in order to provide a convenient way to easily carry the article as taught by Froidh in the abstract.
The difference between Oscarsson in view of Froidh and claim 8 is the provision that the provision that a plurality of the male incontinence articles are included in a package.
It would have been obvious to one of ordinary skill in the art at the time of the invention to provide the article of Oscarsson modified with packaging that includes a plurality of articles in order to provide a user with the convenience of having multiple articles available for use since the duplication of essential elements previously disclosed by the prior art is within the level of ordinary skill in the art.
Claims 9-12 are rejected under 35 U.S.C. 103 as being unpatentable over WO 97/22316 in view of Sherrod et al. (US 5,558,734).

a liquid permeable liner (3); 
a liquid impermeable outer cover (2); and 
an absorbent core (1) disposed between the liner and the outer cover (figure 2),
 an upper portion and a lower portion, the upper portion of the article defining an upstanding wall having an arcuate upper edge and a pair of side edges that taper inward to a respective transition that separates the upper portion from the lower portion, the lower portion of the article defining an absorbent pocket having a closed bottom, a sidewall extending upward from the closed bottom (see annotated figure 1), and
 an open top (figure 2), 
the closed bottom and the sidewall of the absorbent pocket cooperatively defining an interior chamber adapted to receive at least a portion of the user's penis as shown in figure 2. 
the interior chamber having a volume between about 50 cm3 and about 600 cm3 as set forth on page 4, lines 2-4. 
The difference between Oscarsson and claim 9-11 is the explicit recitation that the article is configured to take-in and retain a specific amount of urine. 

It would have been obvious to one of ordinary skill in the art at the time of the invention to provide the article of Oscarsson with the absorbent capacity as taught by Sherrod  packaging that includes a plurality of articles in order to address the needs of a urine-only incontinent male which providing a dry environment and reducing the potential for leakage as taught by Sherrod in col. 1, lines 53-66.  
As to claim 12, Oscarsson discloses a male incontinence article wherein the liner comprises a central portion positioned along a longitudinal direction of the article, and lateral side portions flanking each side of the central portion as shown in annotated figure 1.
Claims 13-14 are rejected under 35 U.S.C. 103 as being unpatentable over WO 97/22316 in view of Sherrod et al. (US 5,558,734) and further in view of Arora et al. (US 2004/0064115).
With reference to claim 13, Oscarsson in view of Sherrod teach the invention substantially as claimed as set forth in the rejection of claim 9.
The difference between Oscarsson and claim 13 is the provision that the central portion is constructed from a first material and the lateral side portions are constructed from a second material that is different from the first material. 

It would have been obvious to one of ordinary skill in the art at the time of the invention to provide the article of Oscarsson modified with the specific materials as taught by Arora in order to provide an article that functions as a failure detection device to avoid undesirable leakage as taught by Arora in [0001-0002]. 
With reference to claim 14, Oscarsson in view of Sherrod teach the invention substantially as claimed as set forth in the rejection of claim 9.
Oscarsson acknowledges that the article may be equipped with an indicator as set forth in the last two lines of the first paragraph on page 2.
The difference between Oscarsson and claim 14 is the provision that the article comprises a visual cue disposed on the liner to assist the user in properly aligning the article during use 
Arora teaches an analogous absorbent article that includes a signaling device as set forth in [0001].
It would have been obvious to one of ordinary skill in the art at the time of the invention to provide the article of Oscarsson modified with the signaling device as 
The visual cue is also considered as fully capable of performing the recited function of proper alignment as the lateral sides where the element is located provides a visual cue to align the lateral sides on sides of the wearer in an effort to avoid undesirable leakage.
Claims 16-18 are rejected under 35 U.S.C. 103 as being unpatentable over WO 97/22316.
With reference to claims 16-18, Oscarsson teaches the invention substantially as claimed as set forth in the rejection of claim 15.
The difference between Oscarsson and claims 16-18 is the provision that the article has a specific first and second height. 
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the heights as taught by Oscarsson as desired since it has been held that the mere change in size of an element previously taught by the prior art is within the level ordinary skill in the art.  One would have been motivated to adjust heights as desired in order to accommodate various sizes as taught by Oscarsson on page 4, lines 4-7.
Claims 20-21 are rejected under 35 U.S.C. 103 as being unpatentable over WO 97/22316 and further in view of Lowe et al. (US 4,326,302)

The difference between Oscarsson and claim 20 is the inclusion of underwear comprising an interior pocket sized and shaped for receiving the male incontinence article.
Lowe et al. (hereinafter “Lowe”) teaches an analogous article for use by male persons (abstract) that includes underpants having a pouch suitable for holding a fluid absorbent pad as set forth in the abstract.
It would have been obvious to one of ordinary skill in the art at the time of the invention to employ underpants including a pouch to hold the pad of Oscarsson in order to provide an article that give a feeling of safety and a close fit in order to avoid undesirable leakage as taught by Lowe in col. 2, lines 12-23.
With reference to claim 21, Oscarsson teaches the invention substantially as claimed as set forth in the rejection of claim 15.
The difference between Oscarsson and claim 21 is the recitation that a bundled package is provided including a plurality of the male incontinence articles and a plurality of the underwear.
 Lowe teaches an analogous article for use by male persons (abstract) that includes underpants having a pouch suitable for holding a fluid absorbent pad as set forth in the abstract.

It would have been obvious to one of ordinary skill in the art at the time of the invention to provide the article of Oscarsson modified with bundled packaging that includes a plurality of articles and underwear in order to provide a user with the convenience of having multiple articles available for use since the duplication of essential elements previously disclosed by the prior art is within the level of ordinary skill in the art.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Tjahaja et al. (US 5,065,459) is cited for the disclosure of a portable urinal.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHELE M KIDWELL whose telephone number is (571)272-4935. The examiner can normally be reached Monday-Friday, 7AM-4PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MICHELE M KIDWELL/Primary Examiner, Art Unit 3781